August 25, 1919. The opinion of the Court was delivered by
This is an action for damages, actual and punitive. The cause was tried before Judge Mauldin, and a jury, and resulted in a verdict in favor of the plaintiff for $3,000 actual damages. After entry of judgment, defendant appeals, and by 30 exceptions alleges error and seeks reversal. These exceptions allege error in not directing a verdict in favor of the defendant, allege error on the part of his Honor in his charge to the jury, and allege error in the admission of certain testimony.
His Honor was right in submitting the case to the jury. There was an abundance of evidence for that purpose. The jury only awarded actual damages. Counsel for appellant admit that a directed verdict should not have been granted as to actual damages. The evidence was conflicting as to what the duties of plaintiff's intestate were, whether or not he was to sweep up the oil or not, or whether or not his duty was simply to remove the waste and clear it out, and not to clean up the oil on the floor and under the machines, and whether he was employed in the dual capacity to sweep up and remove the waste simply, and stop the machines, 15 in number, and not to sweep up oil and make the place safe for himself and others. During the trial of the case, and throughout the case, the defendant's contention was that under the law it had the right to delegate to the plaintiff's intestate the duty to sweep and clean the floor, and to keep and maintain the same free from oil, and that the plaintiff's intestate could not hold the defendant responsible for his own failure to do this, or for the injuries resulting therefrom. The presiding Judge did not admit the correctness of this position, and failed to charge the jury, as requested, along this line, that the master had the right to employ a servant for the specific duty of making the place safe, and the *Page 451 
consequences of the failure of the servant employed for this specific duty, where it results in injury to himself.
There was a square issue of fact under the evidence as to whether or not the plaintiff's intestate was employed by the defendant for the specific duty of sweeping and cleaning the floor, and of cleaning the waste oil and everything off of the floor, so as to make it safe for himself and all others who were employed there. If he was employed, and it was his plain and known duty, to sweep the floor, clean it up, and remove all obstructions therefrom, or anything that would impede or obstruct any one employed to work, and had to use the floor, or render it unfit or unsafe, then the defendant was entitled to have its request charged involving this point.
At no time did his Honor instruct the jury on this particular point, as asked for, and he was in error in not doing so, and the exceptions raising this question are sustained, and a new trial must be granted.